Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 28, 2022

                                           No. 04-22-00087-CV

     IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-PA-01945
                           Honorable Mary Lou Alvarez, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

       On January 21, 2022, the trial court conducted a “CWOP Hearing.”2 The transcript of the
hearing indicates the child who is the subject of this original proceeding, J.D., was living in a
hotel. Following the hearing, the trial court signed an order on February 11, 2022, entitled
“Progress Report Order” (the “February 11th order”), ordering among other things, as follows:

           2.7 In order to assist the Placement Department, the Department is ordered to
           draft a Child Specific Contract for $1000.00 a day and to circulate the order to
           Child Placing Agencies including Traplight, Bair, Pathways, and any other Child
           Placing Agency identified as accepting and open to LGBTQ youth. This needs to
           be completed on or before Tuesday January 25, 2022.

           2.8 On January 26, 2022 by 10AM, a copy of all contracts that were submitted on
           behalf of this child shall be submitted to the child’s attorney ad litem and the
           child’s guardian ad litem.

       On February 14, 2022, relator filed a petition for writ of mandamus complaining of the
February 11th order.

1
  This proceeding arises out of Cause No. 2020-PA-01945, styled In the Interest of J.D., A Child, pending in the
150th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the orders at issue in
this proceeding.
2
    CWOP means a “child without placement.”
        On March 1, 2022, the trial court conducted another “CWOP Hearing.” At the time of
this hearing, J.D. was still without placement. Following the hearing, the trial court signed an
order on March 14, 2022, entitled “Benchmark Hearing After Final Oder” (the March 14th
order”). Relator filed a “Motion for Review of Further Orders,” requesting we review the March
14th order and, upon review, declare the order void as interfering with this court’s jurisdiction.
In its motion, relator also asserts the trial court abused its discretion by entering the March 14th
order for the same reasons it abused its discretion by entering the February 11th order.

       Since the filing of relator’s petition, it has come to this court’s attention that J.D. has been
placed at an out-of-state residential treatment center in Tennessee.1

        Relator is hereby ORDERED to file, no later than July 13, 2022, a supplemental
petition for writ of mandamus addressing the following:

               1. Is J.D. placed at an out-of-state residential treatment center in
        Tennessee?
               2. Is J.D.’s placement at an out-of-state residential treatment center in
        Tennessee meant to be permanent? If not, explain why the placement is
        temporary.
               3. If J.D.’s placement at an out-of-state residential treatment center in
        Tennessee is meant to be permanent, address whether that placement does or does
        not render moot (a) the requirements of decretal paragraphs 2.7 and 2.8 of the
        February 11th order and/or (b) the requirements of the March 14th order.
               4. Explain, with authoritative support, how and to what extent the March
        14th order interferes with this court’s jurisdiction to consider the merits of the
        February 11th order and interferes with relator’s ability to seek an appellate
        remedy.

       If the respondent and real parties in interest desire to file a response addressing the above
questions, any such response also must be filed no later than July 13, 2022.

         Although relator merely contends the trial court abused its discretion by entering the
March 14th order for the same reasons it abused its discretion by entering the February 11th
order, relator may also expand—in its supplemental petition—on its arguments regarding why
the trial court abused its discretion by entering the March 14th order.

        It is so ORDERED on June 28, 2022.

                                                                      PER CURIAM


        ATTESTED TO: ________________________
                     MICHAEL A. CRUZ,
                     CLERK OF COURT




1
  J.D. is also the subject of another original proceeding pending before this court. See In re The Texas Department
of Family and Protective Services; 04-22-00196-CV. The record in this proceeding references the Tennessee
placement.